UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-10399 HENDERSON GLOBAL FUNDS (Exact name of registrant as specified in charter) , SUITE 1700 CHICAGO, ILLINOIS 60611 (Address of principal executive offices)(Zip code) (Name and Address of Agent for Service) Copy to: CHRISTOPHER K. YARBROUGH SUITE 1700 CHICAGO, ILLINOIS 60611 CATHY G. O’KELLY VEDDER PRICE P.C. CHICAGO, ILLINOIS 60601 Registrant’s telephone number, including area code:(312) 915-9144 Date of fiscal year end:July 31 Date of reporting period:October 31, 2013 Item 1.Schedule of Investments. Henderson Global Funds Portfolio of investments (unaudited) All Asset Fund October 31, 2013 Value Shares (note 2) Investment companies - 64.40% Alternatives - 6.15% ASG Global Alternatives Fund $ 1,672,114 Franklin Templeton Hard Currency Fund Sprott Physical Gold Trust * Equity - 32.28% Calamos Market Neutral Income Fund Gateway Fund Graphite Enterprise Trust plc HarbourVest Global Private Equity Ltd (a) * Henderson Global Equity Income Fund (b) Henderson Global Technology Fund (b) * iShares High Dividend Equity Fund iShares MSCI EAFE Minimum Volatility Index Fund iShares MSCI Emerging Markets Minimum Volatility ETF iShares MSCI Pacific ex- Japan Index Fund iShares MSCI USA Minimum Volatility Index Fund PowerShares International Dividend Achievers Portfolio SPDR S&P rust Vanguard Dividend Appreciation ETF WisdomTree Emerging Markets Equity Income Fund Fixed income - 25.97% Henderson Strategic Income Fund (b) iShares Global High Yield Corporate Bond Fund iShares iBoxx $ High Yield Corporate Bond Fund iShares iBoxx Investment Grade Corporate Bond Fund Legg Mason BW Global Opportunities Bond Fund MSIF Multi-Asset Portfolio PIMCO Enhanced Short Maturity ETF PIMCO Income Fund PIMCO Total Return ETF PowerShares Senior Loan Portfolio Total investment companies (Cost $43,617,428) Principal Sovereign debt obligation - 0.98% United Kingdom Inflation- Linked Gilt 0.125%, 3/22/24 (c) Total sovereign debt obligations (Cost $673,100) Shares Short-term investment - 32.52% Fidelity Institutional Treasury Portfolio (d) Total short-term investment (Cost $23,214,348) Total investments - 97.90% (Cost $67,504,876) Net other assets and liabilities – 2.10% Total net assets – 100.00% $ 71,390,092 * Non income producing security (a) The security has been deemed illiquid according to the policies and procedures adopted by the Board of Trustees. (b) Affiliated holding, see notes to portfolio of investments for further information. (c) Indexed security in which both the coupon and principal are adjusted in-line with movements in the General Index of Retail Prices in the United Kingdom. See notes to portfolio of investments Henderson Global Funds Portfolio of investments (unaudited) All Asset Fund October 31, 2013 (continued) (d) A portion of this security is segregated as collateral for futures contracts. ETF Exchange-traded fund See notes to portfolio of investments Henderson Global Funds Portfolio of investments (unaudited) All Asset Fund October 31, 2013 (continued) The Fund held the following open forward foreign currency contracts at October 31, 2013: Local Current Unrealized Value amount notional appreciation/ Counterparty date (000's) value (depreciation) Japanese Yen (Long) State Street Bank, London 11/22/13 $ 2,239,903 $ (9,121) Euro (Short) State Street Bank, London 11/22/13 British Pound (Short) State Street Bank, London 11/22/13 Total $ (99,507) The Fund held the following open futures contracts at October 31, 2013: Current Unrealized Number of Expiration notional appreciation/ contracts date value (depreciation) Euro STOXX 50 Index (Long) 47 12/20/13 $ 1,952,077 $ 114,866 FTSE 100 Index (Long) 44 12/20/13 Nikkei 225 Index (Long) 36 12/12/13 Russell 2000 Index Mini (Long) 15 12/20/13 Total $ 308,332 See notes to portfolio of investments Henderson Global Funds Portfolio of investments (unaudited) All Asset Fund October 31, 2013 (continued) The following table summarizes the Fund’s investments that are measured at fair value by level within the fair value hierarchy at October 31, 2013: Quoted prices in active Significant markets for other Significant identical observable unobservable assets inputs inputs Description (level 1) (level 2) (level 3) Total Assets Investment Companies $ $
